Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			             DETAILED OFFICE ACTION
            This Office Action is in response to the papers filed on 13 October 2021.

                                 CLAIMS UNDER EXAMINATION
Claims 1, 5-6, 11, 24, 27-28, 31-34 and 37-39 are pending and have been examined on their merits.
                                                  PRIORITY
         Provisional Application 62/169105, filed on 01 June 2015, is acknowledged.


NEW GROUNDS OF REJECTION
The arguments made by Applicant in the response filed on 13 October 2021 are acknowledged. New grounds of rejection have been necessitated by claim amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 11, 24, 27-28, 31-34 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite the composition is free of a pH adjuster. The claim also recites tocopherol, tocotrienol and medicinal grade Manuka honey are present in the claimed range of concentrations for a pH of about 4.5 to about 6. Claims 24 and 37 also exclude the presence of a pH adjuster. As written, the claims exclude all pH adjusters. Examiner notes the section of the Instant Specification titled “pH adjuster” discloses “In another embodiment, additional tocopherols and/or tocotrienols and/or medicinal grade honey were added to adjust the pH”. Therefore the Instant Specification discloses tocopherols and/or tocotrienols and/or medicinal grade honey are all pH adjusters. As evidenced by Mandal et al. (cited as prior art in the rejections below) “Honey is characteristically acidic with pH between 3.2 and 4.5” (page 158, left column, last paragraph). Therefore honey is a pH adjuster because it is acidic.

Claims 1, 24 and 37 are unclear because they exclude pH adjusters, but also require the presence of multiple pH adjusters (i.e. Manuka honey, tocopherol and tocotrienol).  It is unclear if the claims mean the composition comprises tocopherol, tocotrienol and medicinal grade Manuka honey, but are free of any additional pH adjusters. To provide clarity to the scope appropriate correction is required to amend the claims to recite “additional pH adjustors.” Claims 5-6, 11, 27-28, 31-34 and 38-37 are included in this rejection because they depend on claims 1, 24 and 37.



Claim 24 recites the composition “has a tocopherol and tocotrienol to medicinal grade Manuka honey ratio in a range of 1:3 to 1:6 for a pH of about 4.5 to about 6 without a pH adjuster”. It is unclear if the Applicant means the combination of tocopherol/tocotrienol and honey does not have a pH adjuster, of if the Applicant  means the claimed composition is free of a pH adjuster. Appropriate correction is required.

Claim 37 recites an intracellular carrier “for carrying the raloxifene into a cell”. The raloxifene lacks antecedent basis. It is unclear what the Applicant is referring to. Appropriate correction is required. Claims 38 and 39 are included in this rejection because they depend on claim 37.

Claim 38 recites the topical vaginal cream of claim 37, “consisting essentially of a pain reliever”. It is unclear if the claim means the cream of claim 37 “further consisting 

Claim 39 recites the topical vaginal cream of claim 37, “consisting essentially of a thickening agent”. It is unclear if the claim means the cream of claim 37 “further consisting essentially of a thickening agent” or if it means the cream of claim 37 consists essentially of a thickening agent”. Appropriate clarification is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5-6, 11, 24, 27-28, 31-34 and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 has been amended to recite the composition “has a tocopherol and tocotrienol to medical grade Manuka honey ratio in a range of 1:3 to 1:6 for a pH of about 4.5 to about 6”.

Examiner notes the section of the Instant Specification titled “pH adjuster” discloses “In another embodiment, additional tocopherols and/or tocotrienols and/or medicinal grade honey were added to adjust the pH”.

The formulation of Table 1 comprises 20 ml tocopherol acetate and 60 ml Manuka honey. Examiner notes this is a 1:3 ratio of tocopherol to Manuka honey.

The formulation of Table 1 comprises 10 ml tocopherol acetate and 60 ml Manuka honey. Examiner notes this is a 1:6 ratio of tocopherol to Manuka honey.

While the specification provides support for a range of ratios from 1:3 to 1:6 for a combination of tocopherol and Manuka honey, it does not provide support for a combination of tocopherol and tocotrienol to Manuka honey at the claimed ratios.
Examiner also notes the combination of tocopherol and Manuka honey in both a 1:3 ratio (Example 1) and 1:6 ratio (Example 2) both result in a pH of about 6 (see [0049] and [0050]). Therefore both ranges produce the same pH. The Specification does not provide support for a combination of tocopherol and tocotrienol to Manuka honey at the claimed ratios. That produce a pH range of about 4.5 to about 6.0. 
The recited limitations are not supported by the original disclosure, and are considered new matter. 


 [0028]
The vaginal compositions may also include a pH adjuster, in particular a pharmaceutically acceptable pH adjuster. The pH adjuster may be an acid, base, or buffer. In one embodiment, the pH adjuster is an acid, such as a weak acid. The weak acid may be but is not limited to, lactic acid, citric acid, ascorbic acid, and the like and combinations thereof. The acid is added to adjust the pH of the composition to within a range of about 4.5 to about 6. In one embodiment, aloe vera juice was added to correct the pH to within the range of about 4.5 to about 6. In another embodiment, additional tocopherols and/or tocotrienols and/or medicinal grade honey were added to adjust the pH

While the claim excludes any element that can change the pH of a composition, the Instant Specification only discloses acids, bases, buffers, aloe vera juice, tocopherol, tocotrienol and medicinal grade honey. The exclusion of all possible pH adjusters lacks support in the written specification. The following is noted from the MPEP:
2173.05(i)    Negative Limitations 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims


Claim 31 has been amended to recite the one or more tocopherol and tocotrienols are present “as a maximum of about 15% by volume of any liquid ingredients”. At [0022] the Instant Specification states:

The tocopherols and/or tocotrienols may be present as about 1% by volume to about 15% by volume of the total liquid ingredients. In another embodiment, the tocopherols and/or tocotrienols may be present as about 4% by volume to about 8% by volume of the total liquid ingredients


	
An amendment to the claims or the addition of a new claim must be supported by the description of the invention in the application as filed. In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989).  Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, 11, 24, 27-28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. (previously cited; Methods of Inhibiting Atrophy Of The Skin and Vagina. Patent 5461064 1995) in view of Lopez et al. (previously cited; Lani Lopez Natural Health An A-Z New Zealand Guide. 2005; excerpt pages 1-4), Mandal et al. (previously cited; Honey: its medicinal property and antibacterial activity. Asian Pacific Journal of Tropical Biomedicine. 2011; 1(2): 154-160), Thompson et al. (previously cited; Compositions and methods for treating conditions responsive to estrogen. US20010041718A1), Raz et al. (Urinary Tract Infection in Postmenopausal Women. Korean J Urol 2011;52:801-808), Villaneuva et al. (Vaginal Health Products. US 7485,666 B2), Strgar et al. (Systems and methods for bio-matching gels, creams and lotions. US20170027894A1 with benefit of Provisional application No. 62/094,769, filed on Dec. 19, 2014) and Tocopherols Technical Report (previously cited; February 2015, pages 1-24) as evidenced by Brennan et al. (What Is Vaginal pH Balance? Pages 1-3), Lampi et al. (Analysis of Tocopherols and Tocotrienols by HPLC. 2011, pages 1-14), Collins Dictionary (previously cited), Oxford Dictionary (previously cited) and Merriam Webster (previously cited).



Vaginal atrophy is associated with itching, dryness and painful intercourse (column 1, lines 24-29). The art teaches atrophied skin is wrinkled (column 1, line 38). The art teaches administration of benzothiophenes of formula I are useful for inhibiting said atrophy (column 2, lines 49-51). “Raloxifene” is identified as “a preferred compound” (column 2, line 63). Raloxifene and selected analogs are safe and effective agents which have a positive effect on the underlying physiological mechanisms seen in skin and vaginal atrophy. The result is qualitative improvement of the properties of the skin and vagina (column 3, lines 18-25). The percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight (column 5, lines 5-10). In the section marked “Assays”, Cullinan teaches patients are subjected to a protocol that comprises “topical administration” (Column 9, lines 64-65). The art teaches a suitable formulation may comprise 5-50% (by weight) of the active ingredient applied once or twice a day (same cited section). Cullinan also teaches particular emphasis is placed on the use of vaginal suppositories containing 5-25% of an active compound of this invention (Column 4, lines 25-30).

Cullinan suggests formulation with common excipients, diluents or carriers via topical administration (column 3, lines 29-30). The art suggests preparation as “an emulsion” (column 5, line 11). The composition may contain pharmaceutically acceptable vehicles and adjuvants that are well known in the prior art (column 5, line 12-13). Cullinan teaches:
1 -C4 alkyl esters of short-chain acids, preferably ethyl or isopropyl lactate, fatty acid triglycerides such as the products marketed under the name "Miglyol", isopropyl myristate, animal, mineral and vegetable oils and polysiloxanes.
The compositions according to the invention can also contain thickening agents such as cellulose and/or cellulose derivatives. They can also contain gums such as xanthan, guar or carob gum or gum arabic, or alternatively polyethylene glycols, bentones and montmorillonites, and the like.
It is possible to add, if necessary, an adjuvant chosen from antioxidants, surfactants, other preservatives, film-forming, keratolytic or comedolytic agents, perfumes and colourings. Also, other active ingredients may be added, whether for the conditions described or some other condition.
For example, among antioxidants, t-butylhydroquinone, butylated hydroxyanisole, butylated hydroxytoluene and α-tocophrol and its derivatives may be mentioned.

Polyethylene glycol, animal oil and vegetable oil are identified as solvents. Tocopherol is an adjuvant. As evidenced by Merriam Webster, tocopherol refers to phenolic compounds with antioxidant vitamin E activity.  As evidenced by Collins Dictionary, a solvent is a liquid that can dissolve other substances. Examiner interprets a vegetable to be a natural plant and an animal to be a natural organism. Therefore vegetable and animal oils are interpreted to be natural oils. An oil is defined as a viscous liquid (Oxford Dictionary). Therefore the art is interpreted to use a liquid oil. Therefore the polyethylene glycol and oils suggested by Cullinan are interpreted to be liquids. Cullinan teaches suspensions, gels and lotions are prepared in “ml” (milliliter) (see column 7, lines 20-22). As evidenced by Collins Dictionary, a milliliter is a unit of volume. The art teaches formulation to prepare “the required volume” (see column 7, line 40-42). Topicals are prepared in “ml” (hence, volume) (see column 9, line 44, Formulations 9-16). Cullinan teaches topical compositions. Therefore they are interpreted to be suitable for topical use.



While Cullinan teaches α-tocopherol and its derivatives may be used, the art is silent regarding the use of a tocotrienol. While Cullinan suggests using a tocopherol, the art does not teach the claimed amount.

While Cullinan suggests using a natural oil, the art does not teach the claimed amount.

Cullinan does not teach the use of medical grade Manuka honey in the disclosed composition.

Cullinan does not explicitly teach the amount of raloxifene as now recited in claim 1.


Lopez et al. teach reduction in estrogen during menopause results in atrophy of the reproductive organs and breasts (page 1, last bullet). The art teaches “the vagina may become dry, thin and lose muscle tone and intercourse may become painful” (same cited section). Lopez teaches vaginal infections become increasingly common as the 

Mandal teaches Manuka honey displays significant antibacterial effects (Abstract). It is noted the art teaches “medical grade honeys” have potent bactericidal activity against antibiotic resistant bacteria (Abstract). Mandal identifies Manuka honey as L. scoparium (page 155, right column, fourth paragraph). L. scoparium is the “best known of honeys” and has been reported to have an inhibitory effect on around 60 species of bacteria (page 1545, right column, end of first paragraph). Honey has a high viscosity which helps to provide a protective barrier to prevent infection (page 155, left column, fourth paragraph).Mandal determines minimum inhibitory concentration (MIC) needed for bacterial inhibition (page 155, right column, last paragraph). Mandal discloses Manuka 
“Thus it has been shown the antimicrobial activity of honey may range from concentration 3% to 50% and higher. The bactericidal effect of honey is reported to be dependent on concentration of honey used and the nature of the bacteria. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent (page158, right column, second paragraph). 

Raz et al. teach urinary tract infection (UTI) is the most common bacterial infection in women in general and in postmenopausal women in particular (Abstract). Raz teaches the following (page 802, left column, last paragraph through second paragraph of left column):

Another important factor in postmenopausal women is the potential role that estrogen deficiency plays in the development of bacteriuria. Postmenopausal women frequently present with genitourinary symptoms; half have genitourinary disorders, and 29% have urinary incontinence
(LoE 1b) [14]. Post menopause is characterized by a significant reduction in ovary estrogen secretion, which is often associated with vaginal atrophy. Clinically, it manifests as a syndrome characterized by vaginal dryness, itching, dyspareunia, and urinary incontinence. This may
sometimes imitate a UTI (LoE 2a) [15,16]. Estrogen stimulates the proliferation of lactobacillus in the vaginal epithelium, reduces pH, and avoids vaginal colonization of Enterobacteriaceae, which are the main pathogens of the urinary tract. Fig. 1 describes the relationship
between estrogen and the vaginal flora and the pathophysiology of urinary tract infections in elderly women.

Thompson et al. teach a composition for treating conditions responsive to estrogen by administering estrogen agonists/antagonists (Abstract). The art teaches menopause is associated with loss of estradiol ([0003]). Thomson teaches the following ([0029]):

The large reduction in estrogen leads to profound changes in the lower genital tract; e.g., the vaginal mucosa and vulvar skin become thinner, the normal bacterial flora changes, and the labia minora, clitoris, 

The art identifies skin wrinkles as a condition responsive to estrogen ([0031]).
The art teaches an estrogen agonist/antagonist is also known as a “selective estrogen receptor modulator” (SERM) ([0044]). Raloxifene is cited as a preferred estrogen agonist/antagonist ([0142]). Examiner notes the composition may be used to treat skin wrinkles (Abstract). The composition can be used for topical application to the skin and may be formulated as an emulsion ([0189]).The art teaches the use of solvents capable of dissolving said agonist/antagonist ([0189]). As set forth above, a solvent is defined as a liquid (Collins Dictionary). The topical composition may comprise from 2-50% of a pharmaceutical emollient. An emollient is a material used for the prevention or relief of dryness, as well as for the protection of the skin ([0189]). Thompson identifies castor oil, safflower oil, cotton seed oil, corn oil, olive oil, cod liver oil, almond oil, avocado oil, palm oil, sesame oil and soybean oil are useful emollients ([0192]). An oil is defined as a viscous liquid (Oxford Dictionary). Thompson identifies tocopherol (vitamin E) as an anti-oxidant/ radical scavenger that can be used as an active agent along with the estrogen agonist/antagonist to treat skin wrinkles ([0021]). A safe and effective amount of an anti-oxidant/radical scavenger may be added to the compositions of the present invention, preferably from about 0.1% to about 10%, more preferably from about 1% to about 5%, of the composition.

Villaneuva et al. teach as estrogen levels fall during menopause, estrogen dependent tissue will start to involute and take on the characteristic appearance of estrogen 

Villaneuva teaches a composition for treating atrophic vaginitis (column 1, lines 53-55). These therapies have minimal side effects, stimulate natural and non-hormonal mechanisms of action, promote vaginal cell growth and renewal, increase mucus secretion, stimulate gene expression, replace aging tissues with new tissues and maintain or restore healthy tissue function (column 1, lines 55-60). The compositions involve an effective amount of a composition that includes vitamin E and/or a plant hormone such as jasmonic acid or gibberellic acid (column 1, lines 60-65). According to the invention, vitamin E can increase the expression of mucins and thereby provide increased secretion and formation of mucus within the reproductive tracts of


Villanueva teaches “within the present invention, vitamin E is understood to include all of the above mentioned tocopherols and tocotrienols with vitamin E activity” (Column 6, lines 45-47). Villaneuva teaches that when present in the compositions of the present invention, Vitamin E compounds can be used in an amount of about 0.0001% to about 50%, or from about 0.001% to about 20%, or from about 0.001% to about 10%, or from about 0.01% to about 5%, or from about 0.05% to about 2% of the composition (column 6, lines 48-53). Villanueva suggests formulation as an emulsion for intravaginal administration (column 18, line 9).

Strgar at el. teach a method of bio-matching a topical gel, cream or lotion to a part of the human body (Abstract; [0002]). It is of note the art teaches formulation of a vaginal lubricant ([0012]). The art teaches administration of compositions with a pH higher than that of a healthy vagina can lead to vaginal infections and sexually transmitted diseases ([0005]). Strgar teaches formulating a vaginal lubricant to closely match the pH of a healthy vagina (i.e., pH 3.5+0.3%) ([0047]). The art teaches biobalancing compositions by avoiding acid/base concentrations/formulations that do not match the pH of the generally healthy vagina ([0062]). As evidenced by Brennan et al., a healthy vaginal pH is between 3.8 and 4.5.



As set forth above, Cullinan teaches raloxifene is a preferred therapeutic agent in the disclosed invention. Administration results in a qualitative improvement of the properties of the skin and vagina. It would have been obvious to use raloxifene in a range of about 0.038 mg/ml of the composition to about 1.9 mg/ml of the composition. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

It would have been obvious to combine the teachings of the prior art by using medicinal grade Manuka honey in a composition which treats vaginal atrophy. One would have been motivated to do so since Cullinan discloses a composition for treating vaginal trophy and Lopez teaches Manuka honey can be used to treat vaginal dryness and irritation, symptoms of vaginal atrophy. A skilled artisan would have known that there is a relationship or correlation between estrogen loss, atrophic vaginitis and urinary tract infections, which are predominantly bacterial infections. This is evidenced by 

Lopez uses 10% Manuka honey in a composition to treat atrophic vagina. The art teaches this disease is associated with more frequent vaginal infections.  It would have been obvious to use 30-62% by volume Manuka honey. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 30-62% since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal 

As set forth above, Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. It would have been obvious to use 23-43% natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

As set forth above, Cullinan suggests the use of tocopherol (a compound with Vitamin E activity) as an antioxidant. It would have been obvious to use tocopherol and tocotrienol with Vitamin E activity. One would have been motivated to do so since Villaneuva teaches the use of Vitamin E, comprising both tocopherol and tocotrienol, in a 

Claim 1 has been amended to recite a tocopherol and tocotrienol to honey ratio in a range of 1:3 to 1:6 for a pH of about 4.5 to about 6.  As set forth above, the claimed ranges of Manuka honey (i.e. about 30% to about 62%) and tocopherol and tococtrienol  (i.e. about 4% to about 15%) are rendered obvious. Regarding the recited pH, Examiner notes the values encompassed by the term “about” are not recited in the claims or instant specification. Therefore the claim is interpreted to encompass pH values below 

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 1 is rendered obvious (claim 1).

claims 5-6).

Cullinan teaches the composition may comprise thickening agents (column 5, line 26). Therefore claim 11 is included in this rejection (claim 11).

Claim 24 recites the limitations of claim 1 with the following exceptions:
the composition consists of the recited ingredients;
the composition contains about 23% to about 38% by volume of a natural oil;
the composition contains about 38 to about 50% Manuka honey; and 
the composition optionally contains a thickening agent, a pain reliever, lemon oil or peppermint oil.

Because the thickening agent, a pain reliever, lemon oil or peppermint oil are optional, these are not required limitations of claim 24.



It would have been obvious to use 38-50% Manuka honey since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied.

It would have been obvious to prepare a composition consisting of the claimed ingredients. It would have been obvious to include the claimed SERM and honey since the prior art identifies them as active ingredients that treat symptoms of atrophic claim 24).

As set forth above, Thompson suggests the use of corn oil, olive oil, almond oil, avocado oil and soybean oil. It would have been obvious to use one of these oils in Cullinan’s composition. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Therefore claims 27-28 are rendered obvious (claims 27-28).

It would have been obvious to use less than 15% tocopherol and tocotrienol. One would have been motivated to do so since Villaneuva teaches tocopherol and tocotrienol can be used at a concentration of from about 0.001% to about 10%. One would have had a reasonable expectation of success since Villanueva teaches this concentration can be used to successfully treat atrophic vaginitis. One would have expected similar results since both Cullinan and Villanueva treat the same disorder. Therefore claim 31 is rendered obvious (claim 31).


As set forth above, Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. It would have been obvious to use 23-38% natural oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. Therefore claim 32 is included in this rejection (claim 32).

It would have been obvious to use 38-50% by volume Manuka honey. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use 30-62% since Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. Therefore claim 33 is included in rendered obvious (claim 33).


It would have been obvious to use 46% since Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired bactericidal effect. The skilled artisan would have had a reasonable expectation of success since Mandal teaches the amount of honey can be varied. 

Further, the following is noted from the MPEP regarding optimization of concentrations:

MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 34 is included in rendered obvious (claim 34).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cullinan et al. in view of Lopez et al., Mandal et al., Thompson et al. , Raz et al. Villaneuva et al., Strgar et al. and Tocopherols Technical Report as evidenced by Brennan et al., Collins Dictionary, Oxford Dictionary, Merriam Webster and Bei et al. (Raloxifene retards cartilage degradation and improves subchondral bone micro-architecture in ovariectomized rats with patella baja-induced - patellofemoral joint osteoarthritis. Osteoarthritis and Cartilage. Volume 28, Issue 3, March 2020, Pages 344-355).

Claim 37 recites a topical vaginal cream consisting essentially the recited ingredients. Examiner notes “consisting essentially of” is considered open claim language that allows for the presence of ingredients other than those recited in the claim.

The teachings of the prior art references set forth above are reiterated. Examiner notes Cullinan suggests preparation as a cream (column 5, line 40). As set forth above, Cullinan suggests the use of natural oils, while Thomson teaches suggests the use of  avocado oil ([0192]) as an emollient.

As set forth above, Cullinan teaches raloxifene is a preferred therapeutic agent in the disclosed invention. Administration results in a qualitative improvement of the properties of the skin and vagina. Examiner notes the claim uses the term “about”. The concentrations encompassed by the term “about” are not defined in the claims or 

It would have been obvious to use raloxifene in a range of about 0.3 mg/ml of the composition to about 0.7 mg/ml of the composition. One would have been motivated to do so since Cullinan teaches the percent by weight of the compound will be from 0.5% to 95% of the total weight of the formulation, and typically from 1-25% by weight. In specific embodiments, the art teaches formulations for topical administration may comprise 5-50% (by weight) and suppositories containing 5-25% of an active compound of this invention. Therefore Cullinan teaches the amount can be optimized. The skilled artisan would optimize the amount of the active ingredient based on the desired therapeutic effect. Determining an optimal concentration of a result-effective variable is prima facie obvious absent evidence of criticality. 

The use of Manuka honey in a composition comprising raloxifene is rendered obvious on the same grounds recited in the rejection of claim 1. As set forth above, Mandal teaches Manuka honey is recognized for its bactericidal effect. The concentration of honey has an impact on antibacterial activity; the higher the concentration of honey the greater its usefulness as antibacterial agent. It would have been obvious to use about 46% Manuka honey since Lopez teaches vaginal atrophy is associated with infections Mandal teaches the antimicrobial activity of honey may range from concentration 3% to 50% and higher. One would optimize the amount of honey based on the desired 

As set forth above, Cullinan suggests the use of natural oils as solvents to prepare the disclosed composition. Thompson suggests the use of avocado oil as a natural oil. It would have been obvious to use about 31% avocado oil. One would have been motivated to do so since Thompson teaches natural oils can be used as emollients in compositions used to treat conditions caused by loss of estrogen. Thompson teaches a range of 2-50%. Because emollients are used to prevent/relieve dryness while protecting the skin, one would optimize the amount used to provide the desired therapeutic effect. One would have had a reasonable expectation of success since Thompson teaches oils can be used in compositions containing raloxifene. One would have expected similar results since Cullinan and Thompson are both directed to compositions which are caused by loss of estrogen. 

As set forth above, suggests the use of tocopherol (a compound with Vitamin E activity) as an antioxidant. It would have been obvious to use tocopherol and tocotrienol with Vitamin E activity. One would have been motivated to do so since Villaneuva teaches the use of Vitamin E, comprising both tocopherol and tocotrienol, in a composition for treating atrophic vaginitis. One would do so to can increase the expression of mucins and thereby provide increased secretion and formation of mucus within the reproductive tracts of female mammals, as taught by Villaneuva. One would have had a reasonable expectation of success using both tocopherol and tocotrienol since Cullinan is directed 

Regarding the recited pH, Examiner notes the values encompassed by the term “about” are not recited in the claims or instant specification. Therefore the claim is interpreted to encompass acidic pH values below 6. It would have been obvious to prepare a composition with a pH below 6. One would have been motivated to do so since Cullinan teaches a composition for treating vaginal dryness and Strgar teaches vaginal lubricants should be formulated to closely match the pH of a healthy vagina. As evidenced by Brennan et al., a healthy vagina has a pH between 3.8 and 4.5. Therefore one would prepare a composition with a pH below 6 since it would mimic a healthy vagina.  
Therefore Applicant’s Invention is rendered obvious as claimed. Therefore claim 37 is rendered obvious as claimed (claim 37).

Cullinan suggests the use of a thickening agent in the disclosed composition (column 5, line 26). Therefore claim 38 is included in this rejection (claim 38).

As disclosed by Bei et al., raloxifene has analgesic effect in postmenopausal women with osteoporosis or osteoarthritis (page 345, left column, third paragraph). Therefore, as evidenced by Bei, raloxifene is a pain reliever. Therefore claim 39 is included in this rejection (claim 39). 

Therefore Applicant’s Invention is rendered obvious as claimed.


37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dr. Anastasia Christopher filed on 13 October 2021.

The Declaration under 37 CFR 1.132 filed 13 October 2021 is insufficient to overcome the rejection of the claims based upon obviousness as set above because:  

The Declarant states 6 women are treated with a vaginal cream composition in section 4 of the Declaration (top of page 2). The Declarant states all 6 women exhibited great improvement in vaginal symptoms with 22-29 days of treatment. The Declaration states this effect was not observed in women treated with placebo. The Declarant states 

The Declarant notes the independent claims have been amended to recite a pH of about 4.5 to 6. The Declaration cites the benefits of an acidic environment, and the detrimental effect of applying an alkaline composition. The Declarant argues the antibacterial properties of Manuka honey are not a motivation for the concentration of honey in the disclosed invention. 

The Declaration discloses comparative studies that analyze the claimed composition and formulations taught in the Examples of Cullinan. The Declarant states why specific ingredients disclosed by Cullinan would not have been used in the claimed composition. Regarding Lopez, the Declarant states she would not have used an aqueous cream for a comparative study.

In response, Examiner notes the composition cited in the Declaration comprises:
31% avocado oil
46% medical grade Manuka honey
7.6% glycerin
15.2% tocopherol
0.5 mg/ml raloxifene.

Claim 1 encompasses: 
about 23% to about 54% of any natural oil
about 30% to about 62% medical grade Manuka oil
about 4% to about 15% tocopherol and tocotrienol
and about 0.27 mg/ml to about 1.9 mg/ml raloxifene.



While the Declaration states a concentration of about 30% to about 62% Manuka honey is critical, the composition disclosed in the Declaration is limited to 46% Manuka honey. The Declaration does not indicate criticality of all the values encompassed by the claimed ranges. Examiner also notes the composition has a tocopherol to Manuka honey ratio of 1:3, while the claims 1 and 24 encompass ratios between 1:6 and 1:3. It is of note Claim 37 does not recite any ratios for tocopherol and tocotrienol relative to Vitamin E. Examiner also note Tables 1 and Table 2 of the Instant Specification disclose a 1:3 ratio and 1:6 ratio of tocopherol to honey both produce a pH of about 6. Therefore the arguments directed to criticality and pH are insufficient. 

Regarding Lopez, the Declarant states she would not have used an aqueous cream for a comparative study. Examiner notes the preference of the Declarant does not disqualify the teachings of Lopez et al. While it is argued Lopez does not disclose the components of the aqueous cream, Examiner points out Lopez is relied upon because it teaches Manuka honey and vitamin E can be combined in a cream (i.e. emulsion) to treat symptoms associated with vaginal atrophy.



The Declarant argues the antibacterial properties of Manuka honey are not a motivation for the concentration of honey in the disclosed invention. The MPEP teaches rationale that is different from Applicant’s is permissible (MPEP 2144 IV). 

While the Declaration presents comparative studies using specific formulations from the examples in Cullinan, the claims are rejected based on the combined teachings of the cited references. None of the rejections are based on the specific formulations recited in the examples of Cullinan.  Examiner also points out new rejections have been set forth to address both the amended claims and newly presented claims.

Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 13 October 2021 are acknowledged. Examiner notes the arguments reiterate the remarks made in the Declaration filed on 13 October 2021. Noting unexpected results, the Applicant requests withdrawal of the rejections based on said Declaration. The Applicant argues criticality of the claimed range of Manuka honey and tocotrienols/tocopherols. The Applicant alleges the claimed amounts are critical to the claimed pH. The Applicant also argues the claimed range of Manuka honey is critical in providing a composition that is thick and adhesive in nature such that raloxifene adheres to the vaginal walls.

While the Applicant acknowledges pH is a results effective variable, the Applicant argues it is not just based on Manuka honey. The Applicant argues the pH us the result of the ratio of the honey to the recited tocols. The Applicant argues it is established that when the parameter optimized was not recognized to be a result-effective variable, optimization would not have been obvious.

EXAMINER’S RESPONSE
The Applicant argues the claimed ranges of honey and tocopherol/tocotrienol are critical. It is noted that the claimed ranges are based on the percentages presented in Table 1 and Table 2 of the pending application. The Applicant argues the pH is the result of optimizing the amount of honey and tocotrienol/tocopherol added to the composition. Examiner notes Table 1 of the Instant Specification recites tocopherol and 

As set forth in the Declaration, the Applicant argues the claimed composition produces unexpected results. The Applicant also argues the claimed ranges of honey and tocopherol/tocotrienol are critical. As stated by Examiner above, the Declaration discloses a composition that does not comprise a range of Manuka honey, tocopherol or tocotrienol. Rather, the composition has 46% Manuka honey, no tocotrienol and a tocopherol to honey ratio of 1:3. The Declaration does not provide evidence the range of concentrations encompassed by the claims is critical.  Therefore the arguments are not persuasive.




The Applicant notes a comparative study between Formulation 10 and the composition of the Instant Invention. While the Declarant points out why she would not use the formulations taught by Cullinan, the rejections are based on the combined teachings of the cited references. The formulations presented by Cullinan in the Examples do not include the use of Manuka honey. This deficiency was noted by Examiner in the rejection. The Lopez reference discloses the use of Manuka honey as an active ingredient to treat symptoms of atrophic vaginitis. Therefore the arguments directed to Cullinan’s formulations are not found to be persuasive.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653